The Chancellor decided in this case, that the drawing of a check upon a bank gives the drawee no specific *11fien upon the funds of the drawer, in such bank, as against the holders of other checks subsequently drawn by him. That the officers of banks are not obliged, at their peril, to settle the conflicting claims of the holders of checks as to their rights of priority arising from the time of drawing such checks. That the officers of a bank upon which a check is drawn cannot be compelled by the payee to pay it, after they have been forbidden to do so, by the drawer.
Drawer may for- ' piyuiuu'
Decree of assistant vice chancellor affirmed with costs.